395 F.2d 771
Jack R. CROTEAU, Appellant,v.BORDEN COMPANY and Eastman Kodak Corporation.
No. 17104.
United States Court of Appeals Third Circuit.
Argued May 21, 1968.
Decided June 4, 1968.

Appeal from the United States District Court for the Eastern District of Pennsylvania; John P. Fullam, Judge.
Charles F. Love, Freedman, Borowsky & Lorry, Philadelphia, Pa., for appellant.
Victor L. Drexel, Pepper, Hamilton & Scheetz, Philadelphia, Pa. (Dolores B. Sesso, Philadelphia, Pa., on the brief), for appellee.
Before McLAUGHLIN, KALODNER and STALEY, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
This is an appeal from a judgment for the defendant Eastman Kodak Company entered upon a verdict directed by the district court after the close of the defendant's case.1 The district court held, inter alia, that Eastman Kodak's failure to warn was not the proximate cause of an explosion which resulted in plaintiff's loss of his left hand. See Croteau v. Borden Co., 277 F. Supp. 945 (E.D.Pa.1968).


2
We have independently examined the entire record, and we can find no error. Accordingly, the judgment of the district court will be affirmed.



Notes:


1
 The district court also entered judgment in favor of defendant Borden Company, but plaintiff did not appeal from this judgment